Case 5:21-cv-05082-TLB Document 27            Filed 08/13/21 Page 1 of 4 PageID #: 221




                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION

SIGHTLINE RETAIL, LLC                                                          PLAINTIFF

V.                              CASE NO. 5:21-CV-05082

QUEST USA CORP.                                                             DEFENDANT

                                 OPINION AND ORDER

       Defendant Quest USA Corp. (“Quest”) removed this breach-of-contract lawsuit to

this Court on May 4, 2021, asserting complete diversity of citizenship as the basis for

federal jurisdiction. See Doc. 2. Thereafter, on May 10, 2021, Quest filed a Motion to

Dismiss and to Compel Arbitration (Doc. 6) and Brief in Support (Doc. 7).             The

Manufacturer’s Representative Agreement between Quest and Plaintiff Sightline Retail,

LLC (“Sightline”) contains an arbitration provision that states:

       Any controversy or claim arising out of or relating to this contract, or the
       breach thereof, shall be settled by arbitration administered by the American
       Arbitration Association in accordance with its Commercial Arbitration Rules
       and judgment on the award rendered by the arbitrator(s) may be entered in
       any court having jurisdiction thereof.

(Doc. 3, p. 12).

       The Federal Arbitration Act (“FAA”) provides that certain arbitration agreements

are “valid, irrevocable, and enforceable, save upon such grounds as exist at law or in

equity for the revocation of any contract.” 9 U.S.C. § 2. Courts must therefore “rigorously

enforce arbitration agreements according to their terms.” Am. Express Co. v. Italian

Colors Rest., 570 U.S. 228, 233 (2013) (internal quotation omitted). “[T]he first task of a

court asked to compel arbitration . . . is to determine whether the parties agreed to

arbitrate that dispute.” Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S.




                                             1
Case 5:21-cv-05082-TLB Document 27            Filed 08/13/21 Page 2 of 4 PageID #: 222




614, 626 (1985). “Arbitration is a matter of contract law, and favored status

notwithstanding, parties cannot be compelled to arbitrate unless they have contractually

agreed to be bound by arbitration.” Shockley v. PrimeLending, 929 F.3d 1012, 1017 (8th

Cir. 2019) (citing Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 83 (2002)).

       Sightline opposes arbitration for the following reasons: (1) the arbitration provision

in the parties’ Agreement was not validly formed and/or Sightline was fraudulently induced

into entering into the arbitration provision; (2) the arbitration provision should not be

enforced because other aspects of the parties’ Agreement evidence a lack of mutuality of

obligation; and (3) Quest waived arbitration—despite the fact that it moved to compel

arbitration immediately after removal. The Court will consider each of these points in turn.

       Sightline first argues that Quest fraudulently induced it into entering into the

arbitration provision. However, there are no facts alleged that would constitute fraudulent

inducement. Sightline agrees that it “justifiably relied on” Quest’s promise to arbitrate

“any controversy or claim arising out of or relating to this contract or the breach thereof.”

(Doc. 13, p. 21). In other words, Sightline agrees that it was subject to a valid and

enforceable arbitration provision—which would not be the case if there were evidence of

fraudulent inducement. As best the Court can tell, Sightline is irritated by the fact that

Quest did not seek out an arbitrator’s assistance before unilaterally terminating the

parties’ contract and contends that this “failure” to arbitrate early on somehow invalidates

the arbitration provision altogether. The Court cannot understand Sightline’s opposition

to arbitrating the dispute now, given its concession that the matter could have been

arbitrated much sooner.




                                             2
Case 5:21-cv-05082-TLB Document 27             Filed 08/13/21 Page 3 of 4 PageID #: 223




       Next, Sightline maintains that the arbitration provision is unenforceable because

Paragraph 10A in the Agreement contemplates Quest, and only Quest, seeking relief

through the Court and not through arbitration if Quest so chooses. Sightline argues that

Quest’s unilateral ability to decide whether it will seek relief through the Court essentially

invalidates the parties’ agreement to arbitrate. Paragraph 10A reads as follows:

       It is agreed that a violation of any of the provisions of this Agreement will
       cause irreparable harm and injury to QUEST and QUEST shall be entitled,
       in addition to any other rights and remedies it may have at law or in equity,
       to (1) seek an injunction enjoining or restraining the violating party from
       doing or continuing to do any such act and any other violations or
       threatened violations of this Agreement; or (2) deposit in a segregated
       account any monies due Representative pending full investigation and
       resolution of the Representative’s alleged violation by Court or otherwise.

(Doc. 3, p. 12). The Court disagrees that Paragraph 10A invalidates the arbitration

provision at Paragraph 10B. Paragraph 10A simply manifests the parties’ agreement that

if Sightline were to breach the contract, this would constitute irreparable injury to Quest

and would justify either injunctive relief or the segregation of any disputed monies until

final resolution of the dispute. Sightline offers no legal reason why Quest would be

prohibited from seeking injunctive relief from an arbitrator or from segregating and

preserving any monies in dispute while an arbitration is pending. Since Sightline does

not contend that the arbitration provision itself lacks mutuality or consideration, see Doc.

25, p. 19, the Court cannot point to any reason why the arbitration provision should be

considered invalid.

       Sightline’s last argument is that Quest waited too long to invoke the arbitration

provision and has acted inconsistently with its right to arbitrate. Once again, Sightline

explains that if Quest had requested to arbitrate the parties’ dispute prior to termination

of the contract, Sightline would not have objected. To be clear: Sightline sued Quest,



                                              3
Case 5:21-cv-05082-TLB Document 27               Filed 08/13/21 Page 4 of 4 PageID #: 224




not the other way around. After being sued in state court, Quest promptly removed the

matter to this Court and within the week moved to compel arbitration. Sightline spends

more than fifty pages of briefing opposing arbitration—while at the same time admiting

that it would have gladly submitted to arbitration at an earlier point in the parties’ dispute.

Quest did not waive its right to arbitrate.

       Finally, the Court rejects Sightline’s assertion that arbitration must take place in

Arkansas, rather than the place the parties contractually agreed to arbitrate: New York.

As previously explained, the Court is obligated to rigorously enforce valid arbitration

agreements according to their terms and will do so here. The Court is persuaded that all

the parties’ disputes should be resolved through arbitration and that dismissal is

appropriate. See Sommerfeld v. Adesta, LLC, 2 F.4th 758, 762 (2021) (“While the Federal

Arbitration Act ‘generally requires a federal district court to stay an action pending an

arbitration, rather than to dismiss it[,] . . . district courts may, in their discretion, dismiss

an action rather than stay it where it is clear the entire controversy between the parties

will be resolved by arbitration.’” (quoting Green v. SuperShuttle Int’l, Inc., 653 F.3d 766,

769–70 (8th Cir. 2011)).

       IT IS THEREFORE ORDERED that Defendant Quest USA Corp.’s Motion to

Dismiss and to Compel Arbitration (Doc. 6) is GRANTED. The Court COMPELS the

parties to arbitration, and the matter is DISMISSED.

       IT IS SO ORDERED on this 13th day of August, 2021.



                                              __________________________________
                                              TIMOTHY L. BROOKS
                                              UNITED STATES DISTRICT JUDGE




                                                4
